DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.
 
Claims 1-30 are pending in this office action and presented for examination. Claims 1-21 and 29-30 are newly amended by the amendment received April 8, 2021 in view of the RCE filed March 8, 2021. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required. Note that any objections that are not directed to newly amended subject matter were previously presented.
In paragraph [0022], it is unclear as to how a “Local Register File” has an acronym of PRF rather than LRF. Further note that FIG. 2 discloses “Local Register File (LRF)”. 

The amendment filed April 8, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all amendments of “value prediction unit” to “value prediction circuit” (see the below paragraph for locations) and “for predicting one or more values produced by an instruction before that instruction is executed” in [0023].
Applicant is required to cancel the new matter in the reply to this Office Action. Examiner recommends amending “value prediction circuit” back to “value prediction unit” in [0009] (two locations), [0010], [0011], [0012], [0023] (two locations), [0024], [0028], [0030] (two locations), and [0038]; and deleting “for predicting one or more values produced by an instruction before that instruction is executed” in [0023]. Note that new matter can include the deletion of particular embodiments.

Drawings
The drawings are objected to because:
The drawings received March 8, 2021, are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows. The labels/legends “M instructions Bypassing OoO”, “N Instructions entering Rename”, and “N-M Instructions Entering OoO”, and associated shaded boxes, are moved, deleted, or changed from the original Figures in non-nominal ways.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “An early execution engine comprising: … wherein the early execution engine configured to: fetch … determine … determine … forward … store … set … determine …execute” in lines 1-21. However, the metes and bounds of this limitation are indefinite, because there is no indication about how the recited functions (i.e., the fetch function and subsequently recited functions) are performed, as the recited functions do not follow from the structure recited in the claim, i.e. the early execution unit, the out-of-order execution unit, the value prediction circuit, the local register file, or the front-end instruction pipeline. As such, it is unclear whether the functions requires some other structure or is simply a result of operating the early execution engine in a certain manner. Specifying a particular structure that performs the recited functions, provided such an amendment is supported by the original disclosure, would inform one of ordinary skill in the art of the metes and bounds of the functional limitation. Examiner notes that in the previous set of claims, the early execution engine of the apparatus was recited as being the particular structure; however, the removal of an apparatus from the claim precludes the early execution engine from being the particular structure.
Claim 1 recites the limitation “the instruction” in line 10. However, it is indefinite as to whether the antecedent basis for this limitation is “an instruction” in claim 1, lines 4-5, or “an instruction” in claim 1, line 8. Note that “the instruction” is also recited in claim 1, line 11; and claim 1, line 14 and is indefinite for the same reasons.
Claims 2-10 are rejected for failing to alleviate the rejections of claim 1 above. Note that claims 3 and 5-8 recite further functionality associated with the early execution engine. 

Claim 21 recites the limitation “that instruction” in line 6. However, it is indefinite as to whether the antecedent basis for this limitation is “an instruction” in claim 21, line 2, or “an instruction” in claim 21, line 5. Note that “the instruction” is recited in claim 21, line 6; and claim 21, line 7 and is indefinite for the same reasons.
Claims 22-28 are rejected for failing to alleviate the rejection of claim 21 above. 

Claim 26 recites the limitation “the plurality of values determined to be valid” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 29 recites the limitation “that instruction” in line 7. However, it is indefinite as to whether the antecedent basis for this limitation is “an instruction” in claim 29, line 3, or “an instruction” in claim 29, line 7. Note that “the instruction” is recited in claim 29, line 8, and is indefinite for the same reasons.
Claim 30 is rejected for failing to alleviate the rejection of claim 29 above. 

Claim 30 recites the limitation “[t]he non-transitory computer-readable medium of claim 29, wherein the processor is further configured to determine a validity of the predicted value after execution of the instruction fetch group” in lines 1-3. However, it is indefinite as to whether the computer-executable instructions of claim 29, lines 1-2, cause the processor to be further configured to determine a validity of the predicted value after execution of the instruction fetch group, or whether the processor is further configured to determine a validity of the predicted value after execution of the instruction fetch group in a manner that is distinct from any use of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20160077836 A1) in view of Cain et al. (Cain) (US 20160170770 A1).
Consider claim 1, Morrow discloses an early execution engine ([0021], lines 28-31, in this manner, the instruction processing circuit may enable dependent instructions to access literal load values without incurring a load:use penalty, thus providing improved processor utilization) comprising: a value prediction circuit for predicting one or more values produced by an instruction before that instruction is executed ([0027], lines 2-6, the literal load prediction table 104 for minimizing load:use penalties by predicting literal load values for literal load instructions, providing the predicted literal load values to dependent instructions, and detecting literal load value mispredictions); and a local register file ([0025], lines 3-9, the constant cache 132 provides a quick-access mechanism by which a value previously stored in one of the registers 120 may be provided to an instruction that uses the value as an input operand. The constant cache 132 may thus improve the performance of the computer processor 100 by providing access to stored values more quickly than the registers 120); wherein the early execution engine is configured to: fetch an instruction of an instruction fetch group from a front-
However, Morrow does not disclose the early execution engine comprises an early execution unit and an out-of-order execution unit; and the early execution engine is configured to, when the predicted value is determined to be available, forward the instruction and the predicted value to the early execution unit instead of to the out-of-order execution unit, and set a ready bit associated with the predicted value.
On the other hand, Cain discloses an early execution engine ([0029], lines 2-3, early execution engine 102) communicatively coupled to a front-end instruction pipeline ([0030], lines 2-3, front-end instruction pipeline 112; [0034], lines 3-8, while the early execution engine 102 is illustrated as an element separate from the front-end instruction pipeline 112 and the back-end instruction pipeline 114 for the sake of clarity, it is to be understood that the early execution engine 102 may be integrated into one or more of the stages 116, 118 of the front-end instruction pipeline 112) comprises an early execution unit ([0034], lines 13-14, early execution unit 140) and an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100); and the early execution engine is configured to, when a value is determined to be available, forward an instruction and a value to the early execution unit instead of to the out-of-order execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 2, the overall combination entails the early execution unit is configured to determine a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 3, the overall combination entails the early execution engine is further configured to unset the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction); Morrow, [0030], lines 7-18, if the predicted literal load value does not match the actual literal load value, a literal load value misprediction has occurred. In response, the instruction processing circuit 102 initiates a misprediction recovery. Some aspects may provide that operations for the misprediction recovery include updating the entry in the literal load prediction table 104, flushing the entry from the literal load prediction table 104, and/or setting a do-not-predict flag (not shown) in the entry of the literal load prediction table 104. The at least one dependent instruction may then be re-executed using the actual literal load value; [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written).

Consider claim 4, the overall combination entails the early execution unit is configured to determine a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear 

Consider claim 5, the overall combination entails the early execution engine is further configured to store a plurality of values determined to be valid in the local register file and set a ready bit associated with each of the plurality of values determined to be valid (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-12, the do-not-predict indicator 239 unset (thus indicating that the entry 208(X) may be used to predict literal load values)).

Consider claim 6, the overall combination entails the early execution engine is further configured to store a plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 7, the overall combination entails the early execution engine is further configured to unset all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 310 to invalidate any speculatively generated immediate values. In this regard, FIG. 6 illustrates exemplary communications flows for the early execution engine 306 of FIGS. 3A-3C for detecting and recovering from a pipeline flush. 

Consider claim 8, the overall combination discloses the early execution engine is further configured to unset the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if the early execution engine 306 determines that one or more of the input operands 322, 324 is not present in the early register cache 310, the early execution engine 306 may invalidate an entry 312(1) of the early register cache 310 corresponding to an output operand 340 of the incoming instruction 320 (block 704); [0072], lines 1-7, if the early execution engine 306 determines at decision block 710 that the incoming instruction 320 is not the early-execution-eligible instruction 320', processing may resume at block 704 for handling the incoming instruction 320 

Consider claim 9, the overall combination discloses the apparatus of claim 1 integrated into an integrated circuit (IC) (Morrow, [0061], lines 4-5, integrated circuit).

Consider claim 10, the overall combination discloses the apparatus of claim 1 integrated into a device selected from the group consisting a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a 

Consider claim 11, Morrow discloses an early execution engine ([0021], lines 28-31, in this manner, the instruction processing circuit may enable dependent instructions to access literal load values without incurring a load:use penalty, thus providing improved processor utilization) comprising: circuitry for fetching an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end circuit 114 of the execution pipeline 112 fetches instructions); circuitry for determining if the instruction is a load instruction ([0027], lines 6-9, the instruction processing circuit 102 is configured to detect literal load instructions (not shown) in an instruction stream (not shown) being processed within the execution pipeline 112); circuitry for determining if a predicted value of a load value for the load instruction is available from a value prediction circuit when the instruction is determined to be the load instruction ([0029], lines 1-7, the instruction processing circuit 102 determines whether an address of the literal load instruction being fetched is present in an entry of the literal load 
However, Morrow does not disclose circuitry for forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value when the predicted value is determined to be available.
On the other hand, Cain discloses circuitry for forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 7B, the early execution unit 308 of the early execution engine 306 may execute the early-execution-eligible instruction 320' (block 712)) instead of to an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100), and setting a ready bit associated with the value when the value is determined to be available ([0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y)).
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention 

Consider claim 12, the overall combination entails circuitry for determining a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 13, the overall combination entails circuitry for unsetting the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction); Morrow, [0030], lines 7-18, if the predicted literal load value does not match the actual literal load value, a literal load value misprediction has occurred. In response, the instruction processing circuit 102 initiates a misprediction recovery. Some aspects may provide that operations for the misprediction recovery include updating the entry in the literal load prediction table 104, flushing the entry from the 

Consider claim 14, the overall combination entails circuitry for determining a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 15, the overall combination entails circuitry for storing a plurality of values determined to be valid in the local register file and setting a ready bit associated with each of the plurality of values (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-

Consider claim 16, the overall combination entails circuitry for storing a plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 17, the overall combination entails circuitry for unsetting all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 310 to invalidate any speculatively generated immediate values. In this regard, FIG. 6 illustrates exemplary communications flows for the early execution engine 306 of FIGS. 3A-3C for detecting and recovering from a pipeline flush. In FIG. 6, the early execution engine 306 receives an indication 600 of a pipeline flush from the OOO processor 300. In response, the early execution engine 306 may carry out any of a number of recovery mechanisms provided by the OOO processor 300 to recover from the misprediction that caused the pipeline flush. In some aspects, the early execution engine 306 may simply invalidate all of the entries 312(0)-312(3); Morrow, [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written; [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load 

Consider claim 18, the overall combination discloses circuitry for unsetting the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if the early execution engine 306 determines that one or more of the input operands 322, 324 is not present in the early register cache 310, the early execution engine 306 may invalidate an entry 312(1) of the early register cache 310 corresponding to an output operand 340 of the incoming instruction 320 (block 704); [0072], lines 1-7, if the early execution engine 306 determines at decision block 710 that the incoming instruction 320 is not the early-execution-eligible instruction 320', processing may resume at block 704 for handling the incoming instruction 320 in a similar manner as if one or more of the input operands 322, 324 of the incoming instruction 320 were not cached in the early register cache 310; [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction; Morrow, [0030], lines 7-18, if the predicted literal load value does not match the actual literal load value, a literal load value misprediction has occurred. In response, the instruction processing circuit 102 initiates a misprediction recovery. Some aspects may provide that operations for the misprediction recovery include updating the entry in the literal load prediction table 104, flushing the entry from the literal load prediction table 104, and/or setting a do-not-predict flag (not shown) in the entry of the literal load prediction table 104. The at least one dependent 

Consider claim 19, the overall combination discloses the early execution engine of claim 11 integrated into an integrated circuit (IC) (Morrow, [0061], lines 4-5, integrated circuit).

Consider claim 20, the overall combination discloses the early execution engine of claim 11 integrated into a device selected from the group consisting a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Morrow, [0056], lines 1-12, Predicting literal load values using a literal load prediction table according to aspects disclosed herein may be provided in or integrated into any processor-based device. Examples, without limitation, include a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a mobile phone, a cellular phone, a computer, a portable computer, a desktop computer, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, and a portable digital video player).

Consider claim 21, Morrow discloses fetching an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end circuit 114 of the execution pipeline 112 fetches instructions); determining if the instruction is a load instruction ([0027], lines 6-9, the instruction processing circuit 102 is configured to detect literal load instructions (not shown) in an instruction stream (not shown) being processed within the execution pipeline 112); determining if a predicted value of a load value for the load instruction is available from a value prediction circuit for predicting one or more values produced by an instruction before that instruction is executed when the instruction is determined to be the load instruction ([0029], lines 1-7, the instruction processing circuit 102 determines whether an address of the literal load instruction being fetched is present in an entry of the literal load prediction table 104. If the address of the literal load instruction is found (i.e., a "hit"), the instruction processing circuit 102 provides the literal load value from the entry to at least one dependent instruction as a predicted literal load value; [0027], lines 2-6, the literal load prediction table 104 for minimizing load:use penalties by predicting literal load values for literal load instructions, providing the predicted literal load values to dependent instructions, and detecting literal load value mispredictions); storing the predicted value in a local register file ([0029], lines 8-9, the predicted literal load value may be provided to the at least one dependent instruction via the constant cache 132; [0025], lines 3-9, the constant cache 132 provides a quick-access mechanism by which a value previously stored in one of the registers 120 may be provided to an instruction that uses the value as an input operand. The constant cache 132 may thus improve the performance of the computer processor 100 by providing access to stored values more quickly than the registers 120) when the predicted value is determined to be available; determining if instructions of the instruction fetch group are ready for execution ([0026], lines 11-14, consequently, the instruction processing 
However, Morrow does not disclose forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value when the predicted value is determined to be available.
On the other hand, Cain discloses forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 7B, the early execution unit 308 of the early execution engine 306 may execute the early-execution-eligible instruction 320' (block 712)) instead of to an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100), and setting a ready bit associated with the value when 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 22, the overall combination entails determining a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 23, the overall combination entails unsetting the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-

Consider claim 24, the overall combination entails determining a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 25, the overall combination entails storing a plurality of values determined to be valid in the local register file and setting a ready bit associated with each of the plurality of values (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-12, the do-not-predict indicator 239 unset (thus indicating that the entry 208(X) may be used to predict literal load values)).

Consider claim 26, the overall combination entails storing the plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 27, the overall combination entails unsetting all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 310 to invalidate any speculatively generated immediate values. In this regard, FIG. 6 illustrates exemplary communications flows for the early execution engine 306 of FIGS. 3A-3C for detecting and recovering from a pipeline flush. In FIG. 6, the early execution engine 306 receives an indication 600 of a pipeline flush from the OOO processor 300. In response, the early execution engine 306 may carry out any of a number of recovery mechanisms provided by the OOO processor 300 to recover from the misprediction that caused the pipeline flush. In some 

Consider claim 28, the overall combination discloses unsetting the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if the early execution engine 306 determines that one or more of the input operands 322, 324 is not present in the early register cache 310, the early execution engine 306 may invalidate an entry 312(1) of the early register cache 310 corresponding to an output operand 340 of the incoming instruction 320 (block 704); [0072], lines 1-7, if the early execution engine 306 determines at decision block 710 that the incoming instruction 320 is not the early-execution-eligible instruction 320', processing may resume at block 704 for handling the incoming instruction 320 in a similar manner as if one or more of the input operands 322, 324 of the incoming instruction 320 were not cached in the early register cache 310; [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been 

Consider claim 29, Morrow discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, causes the processor ([0062], lines 7-8, computer readable medium) to: fetch an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end circuit 114 of the execution pipeline 112 fetches instructions); determine if the instruction is a load instruction ([0027], lines 6-9, the instruction processing circuit 102 is configured to detect literal load instructions (not shown) in an instruction stream (not shown) being processed within the execution pipeline 112); when the instruction is determined to be the load instruction, determine if a predicted value of a load value for the load instruction is available from a value prediction circuit for predicting one or more values produced by an instruction before that 
However, Morrow does not disclose when the predicted value is determined to be available, forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value.
On the other hand, Cain discloses when a value is determined to be available, forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 7B, the early execution unit 308 of the early execution engine 306 may execute the early-execution-eligible instruction 320' (block 712)) instead of to an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100), and setting a ready bit associated with the value ([0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y)).
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention 

Consider claim 30, the overall combination entails the processor is further configured to determine a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Response to Arguments
Applicant on page 10 argues: “Paragraph [0007] is amended to correct grammatical errors as suggested by the Examiner.”
In view of the aforementioned amendments, the associated previously presented objection to the specification is withdrawn.

Applicant across pages 10-11 argues: “Paragraphs [0023], [0026]. and [0030] are not changed, but FIG. 2 is amended to make clear that the reference character 220 refers to the early execution unit rather than to the pool of ALUs within the early execution unit 220. Furthermore, 
Examiner notes that the drawings received 3/8/2021 would have overcome this objection, but these drawings were not entered by Examiner and were not resubmitted by Applicant. 
Examiner also notes that the drawings received 3/8/2021, if they had been entered, would have been subject to a new matter objection with respect to the labels/legends “M instructions Bypassing OoO”, “N Instructions entering Rename”, and “N-M Instructions Entering OoO”, and associated shaded boxes, being moved, deleted, or changed from the original Figures in non-nominal ways.

Applicant on page 11 argues: ‘Nevertheless, in the interest of compact prosecution, claims 1, 11, 21, and 29 are amended to recite a "value prediction circuit for predicting one or more values produced by an instruction before that instruction is executed." Support for these amendments is found, for example, in paragraph [0005] of the specification, and in FIG. 1, in which the value prediction engine (VPE) is part of the processor pipeline, which is well known to comprise circuitry. Accordingly, it is respectfully submitted that claims 1, 11, 21, and 29 as amended do not invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112, 6th Paragraph.’
In view of the aforementioned amendments, Examiner acknowledges that the aforementioned claims no longer invoke 35 U.S.C. § 112(f).

Applicant on page 12 argues: ‘Claims 1, 11, 25, and 29 are rejected under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) for their use of the term "value prediction unit" which invokes 35 U.S.C. § 112(f). During the examiner telephone interview on February 19, 2021, the Examiner indicated that changing the term to "value prediction circuit" would overcome the rejections under 35 U.S.C. § 112(f) and thus render the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) moot. The claims and specification have been so amended. Support for this amendment is found, for example, in paragraph [0005] of the specification, and in FIG. 1. Accordingly, it is respectfully submitted that the rejection under 35 U.S.C. § 112(f) is now moot and that the rejections under 35 U.S.C. 112(a) should therefore be withdrawn.’
In view of the aforementioned claim amendments, the associated rejections under 35 U.S.C. 112(a), based on the claims invoking 35 U.S.C. § 112(f), are withdrawn. However, the amendments to the specification changing the term "value prediction unit" to "value prediction circuit" raise issues of new matter, as noted in the specification section above. Examiner recommends reverting the aforementioned changes to the specification (which will not affect the aforementioned rejections under 35 U.S.C. 112(a) being withdrawn). 

Applicant on page 12 argues: ‘Claims 11-18 are rejected under 35 U.S.C. §, 112(a) and 35 U.S.C. § 112(b) for their use of the term "means" which invokes 35 U.S.C. § 112(f). During the examiner telephone interview on February 19, 2021, the Examiner indicated that changing the term "means" to "circuitry" would overcome the rejections under 35 U.S.C. § 112(f) and thus render the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) moot. The claims and specification have been so amended. Support for this amendment is found, for example, in FIGS 1 through 4 and their associated descriptions in the specification. Accordingly, it is respectfully 
In view of the aforementioned claim amendments, the associated rejections under 35 U.S.C. 112(a), based on the claims invoking 35 U.S.C. § 112(f), are withdrawn.

Applicant on page 12 argues: “Claim 1 is rejected for allegedly being unclear whether the functions recited require some other structure or whether they are simply a result of operating the early execution engine in a certain manner. Office Action at 25. Claim 1 is amended to clarify that the early execution unit is configured to perform the recited functions. Support for this amendment may be found, for example, in claim 1 as originally filed. Accordingly, it is respectfully submitted that this rejection be withdrawn.”
However, claim 1 appears to be amended to specify that the early execution “engine” is configured to perform the recited functions. As such, the aforementioned rejection is maintained. 

Applicant across pages 12-13 argues: ‘Claims 1, 2, 4-10, 12, 14, 16-20, and 26 are rejected as having insufficient antecedent basis for the term "apparatus." Office Action starting at 27. Claims 1-20 are amended to replace "apparatus" with "early execution engine." Support for this amendment may be found, for example, in claim 1 as originally filed. Accordingly, it is respectfully submitted that this rejection be withdrawn.’
In view of the aforementioned claim amendments, the associated rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant on page 13 argues: “Claim 5 is amended to clarify that the early execution apparatus sets a ready bit associated with each of the plurality of values determined to be valid. Support for this amendment is found, for example, in claim 5. Accordingly, it is respectfully submitted that this rejection be withdrawn.”
In view of the aforementioned claim amendment, the associated rejection under 35 U.S.C. 112(b) are withdrawn.

Applicant on page 13 argues: ‘Claim 6 is amended to recite "[[the]] a plurality of values". Accordingly, it is respectfully submitted that this rejection be withdrawn.’
In view of the aforementioned claim amendment, the associated rejection under 35 U.S.C. 112(b) are withdrawn.

Applicant on page 13 argues: ‘Each of claims 16 and 26 is rejected as lacking antecedent basis for its recitation of "the plurality of values". Office Action at 28 and 29. Claims 16 and 26 are amended to recite "[[the]] a plurality of values". Accordingly, it is respectfully submitted that these rejections be withdrawn.’
In view of the aforementioned claim amendment to claim 16, the associated rejection of claim 16 under 35 U.S.C. 112(b) is withdrawn. However, claim 26 does not appear to be amended in the manner specified above. As such, the rejection of claim 26 is maintained. 

Applicant across pages 13-14 argues: “Applicant respectfully submits that the term permanent register file refers to the ordinary meaning of non-temporary, such as an architecture register, as compared to the local register file (LRF), which temporarily stores the results of an 
In view of Applicant’s explanation, the corresponding rejections are withdrawn. 

Applicant on page 14 argues: “Claim 30 is rejected as indefinite as to whether the computer-executable instructions of claim 29, lines 1-2, cause the processor to be further configured to determine a validity of the predicted value after execution of the instruction fetch group, or whether the processor is further configured to determine a validity of the predicted value after execution of the instruction fetch group in a manner that is distinct from any use of the recited non-transitory computer-readable medium, despite claim 30 being directed to the non-transitory computer- readable medium. Office Action at 30. Claim 30 is amended to make clear that the processor is further configured to determine a validity of the predicted value after execution of the instruction fetch group (i.e., the former, rather than the latter, of the two options set forth by the Office Action). Accordingly, it is respectfully submitted that this rejection should be withdrawn.”
However, both options floated by Examiner entail the processor being further configured to determine a validity of the predicted value after execution of the instruction fetch group. If the former of the two options is intended by Applicant, Examiner recommends that claim 30 recite something akin to “The non-transitory computer-readable medium of claim 29, wherein the 

Applicant across pages 15-16 argues: “Cain fails to cure the deficiencies of Morrow. Cain discloses an out-of-order (OOO) processor 100 having an early execution unit 140 separate from execution units 128 (Cain, paragraph [0030]), but Cain makes clear that the early execution unit 140 operates on non-speculative immediate values (Cain, paragraph [0041]) and that the speculative instructions are executed by the OOO processor (Cain, paragraph [0062]).”
Examiner generally notes that the claims do not recite limitations regarding “speculative” or “non-speculative”.  

Applicant on page 16 argues: ‘More specifically, as noted by the Office Action, Cain discloses: However, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non- speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324. Applicant respectfully notes that this paragraph of Cain, which the Office Action presents as disclosing "forwarding an instruction and a predicted value" to the early execution unit as claimed, does not forward the instruction. On the contrary, the paragraph above states that the early execution engine of Cain substitutes the input operand with a non-speculative immediate value. That is, whereas claim 1 recites forwarding a load instruction and a predicted value of load value, Cain discloses substituting a non-speculative immediate value. Applicant 
1.’
	However, Examiner submits that for an instruction to be executed by the early execution unit, the instruction must be forwarded to the early execution unit. Examiner also notes that the combination of Morrow as modified by Cain, and not Cain itself, was relied upon to teach the value being a “predicted” value. Nevertheless, Examiner notes that the value of Cain can also be considered to predicted despite being characterized in a more narrow context as being non-speculative: see paragraph [0063]’s disclosure of speculatively generated immediate values that are invalidated in the case of a pipeline flush. Examiner further notes that the substituting one value with another value necessitates forwarding of that other value. 

Applicant on page 16 argues: “Independent claims 11, 21, and 29 recite features comparable to those recited in claim 1. Accordingly, it is respectfully submitted that, for the same reasons, the rejection of these claims as unpatentable in view of Morrow and Cain also be withdrawn. Claims depending from claims 1, 11, 21, and 29 are likewise allowable at least by virtue of their dependence upon one of the above-noted independent claims. Moreover, these claims recite additional subject matter, which is not believed suggested by the cited art taken either alone or in combination.”
Examiner’s response to arguments above is likewise applicable to the aforementioned arguments directed to further claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182